Exhibit 10.1

PAYMENT CONFIRMATION AGREEMENT

This Payment Confirmation Agreement (“Agreement”) is made and entered into as of
September 7, 2012, by and between Axesstel, Inc., a Nevada corporation
(“Axesstel”), and Wistron NeWeb Corporation, a Taiwanese corporation (“WNC”),
with respect to the following facts:

A. Axesstel has procured manufacturing services from WNC pursuant to the terms
of a Manufacturing and Supply Agreement dated April 18, 2005 (the “Supply
Agreement”), and various other agreements entered into between the parties.

B. Axesstel has an overdue account payable to WNC under the Supply Agreement.

C. Axesstel and WNC now want to acknowledge the termination of all prior
agreements between them, and resolve, compromise, and settle the disputes,
claims and controversies between them, all on the terms set forth in this
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and intending to be legally bound, the parties agree as
follows:

1. Axesstel Payments. In full satisfaction of all amounts owed by Axesstel to
WNC, Axesstel agrees to pay WNC the amount of $8,172,000. Of this amount,
$308,000 is to be paid within three days after the execution of this Agreement,
$150,000 paid by September 30, 2012 and $7,714,000 is being paid by delivery of
a promissory note dated September 7, 2012. (the “Note”).

2. Return of Inventory. Following delivery of the $308,000 payment, by the end
of September 2012, Axesstel will provide WNC with instructions to deliver to
Axesstel or its designee all raw material and finished goods inventory WNC is
holding related to Axesstel purchase orders. Alternatively, Axesstel may direct
WNC to dispose of all or any portion of such inventory, and WNC shall provide
written confirmation to Axesstel that the inventory has been properly disposed.
WNC shall not have any right to retain or transfer any Axesstel inventory to a
third party without Axesstel’s prior written consent.

3. Payment in Full. The payments provided for in this Agreement and the Note
constitute payment in full of all amounts due from Axesstel to WNC. WNC, on
behalf of itself and its affiliates, hereby releases and discharges Axesstel and
its affiliates from any and all liabilities, claims, loss, damages, defenses,
fees and costs (including costs of suit and attorneys’ fees and expenses) of
whatever nature, character, type, or description, whether known or unknown,
existing or potential, matured or unmatured, liquidated or unliquidated, direct
or consequential, suspected or unsuspected, or foreseen or unforeseen, arising
in any manner prior to the date of this Agreement, other than the obligations of
Axesstel to WNC provided for in this Agreement and the Note.

4. Effect on Prior Agreements; Ongoing Obligations. All prior agreements between
the parties, including the Supply Agreement and the Security Agreement dated
August 12, 2009 between Axesstel and WNC, are hereby terminated, and neither
party shall have any rights, obligations or responsibilities to the other
arising under any agreements existing between the parties, whether oral or
written, prior to the date of this Agreement. This Agreement supersedes

 

-1-



--------------------------------------------------------------------------------

and replaces the Security Agreement between the parties dated August 12, 2009.
WNC expressly authorizes Axesstel to file a UCC termination statement with the
Nevada Secretary of State terminating the UCC-1 Financing Statement filed in
connection with that prior agreement. Each of the parties releases all claims,
rights, interests, security interests, arising under any such prior agreement,
except for the rights and obligations arising under this Agreement and the Note.

5. Further Assurances. Each party will take such actions and execute such
further documents or instruments as the other party may reasonably request in
order to carry out the transactions contemplated by this Agreement. In the event
of a catastrophic defect relating to any product that WNC manufactured for
Axesstel which is still under the warranty period, WNC agrees to cooperate with
Axesstel in seeking recovery or warranty coverage from any third party component
supplier to WNC that is responsible for the defect.

6. General. This Agreement shall be governed by and construed in accordance with
the laws of the State of California without reference to conflicts of laws
principals. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement may only be amended or modified by a written instrument signed by the
parties. No waiver by WNC of any right on an occasion shall operate as a waiver
on a future occasion. All rights of WNC hereunder shall inure to the benefit of
its successors and assigns; and all rights and obligations of Axesstel shall
bind its successors or assigns. The provisions of this Agreement are solely for
the benefit of WNC and Axesstel and no other person (except permitted successors
and assigns) shall have any rights as a third party beneficiary of any of the
provisions hereof.

7. Counterparts. This Agreement may be executed in one or more counterparts and
may be executed by facsimile transmission or by electronic mail in portable
document format or other means intended to preserve the original graphic content
of a signature. Any such counterpart shall be deemed an original and all of
which, taken together, shall constitute one and the same instrument.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

AXESSTEL, INC. By:  

/s/ Patrick Gray

 

Patrick Gray

Chief Financial Officer

WISTRON NEWEB CORPORATION By:  

/s/ Haydn Hsieh

Name:   Haydn Hsieh

Title:

  CEO

 

-2-